Citation Nr: 1719679	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-16 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Kreitlow



INTRODUCTION

The Veteran had honorable active military service from December 1985 to September 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for posttraumatic stress disorder (PTSD) and evaluated it as 30 percent disabling.  The Veteran appealed the initial rating of 30 percent and, in doing so, raised a claim of entitlement to a TDIU.  However, the RO did not adjudicate the claim.  When the Veteran's appeal for an initial higher disability rating for his service-connected PTSD came before the Board in January 2014, it picked up the issue of entitlement to a TDIU as an aspect of the increased rating claim, and remanded that issue for the RO to provide notice to the Veteran and develop and adjudicate the claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that the Veteran's claim must be remanded for additional development.  As requested in the January 2014 remand, the RO requested the Veteran complete a VA Form 21-8940, which he did, and he submitted it in August 2014.  On this form, the Veteran indicated he was presently working and had been since March 2014 for a hotel as a maintenance worker employed 35 hours per week.  He reported 40 hours of time lost due to illness.  The RO obtained a VA Form 21-4192 completed on October 29, 2014 from this employer that indicated the Veteran was still a current employee working daily an average of 7.5 hours per day, or 38 hours a week, in maintenance.  They also indicated the Veteran had lost five days of work since starting in March 2014.  

However, by correspondence received from the Veteran on November 1, 2014, the Veteran reported to the RO that he was fired by this employer on October 28, 2014 because he was unable to be regular in attendance.  In addition, VA treatment records show the Veteran reported this employment ended in November 2014.

Despite this evidence of record showing termination of this employment, in the August 2016 Supplemental Statement of the Case, the RO denied the Veteran's claim for a TDIU on the basis that he is considered to be gainfully employed based on the reports in the VA Forms 21-8940 and 21-4192.  Consequently, the RO failed to take into consideration the Veteran's November 2014 report of being fired from his employment and also failed to do additional development to determine whether the Veteran has had any additional employment since he lost the job in October 2014 despite almost two years having passed at the time it issued the Supplemental Statement of the Case.  

Consequently, the Board finds that remand is necessary for additional development with regard to the Veteran's termination from this employment and his work history since then.  

Furthermore, the Board notes that the Veteran has essentially alleged that he has not been able to earn a living wage since his employment with the U.S. Postal Service ended in 2008.  The Veteran has, therefore, raised an allegation of marginal employment.  To that extent, the Veteran should be asked to submit documentation proving his income levels from 2009 to the present to assist in adjudicating this issue.

Moreover, in a statement made on a VA Form 21-527 submitted in June 2012, the Veteran reported that he was incarcerated and released in April 2012.  He submitted a VA and SSA State Prisoner Computer Match sheet dated March 7, 2012 that shows his date of confinement was in September 2011 but, since this was printed out before his release, it does not show the date he was let out.  Furthermore, there are other criminal justice records from courts in Miami-Dade County that appear to indicate the case against him was closed without action taken on the charges brought at against the Veteran at that time.  Thus, there is insufficient evidence as to whether the Veteran was in fact incarcerated and, if so, the exact dates of such incarceration.  On remand, that information should be sought.  

In addition, the Board notes that the Veteran was scheduled for a VA examination in July 2016 for which he failed to report that was meant to provide additional information regarding the current severity of his service-connected PTSD.  Since remand is warranted anyway, the Board finds that another attempt to obtain an examination should be accomplished.  

However, the Board notes that, on prior examination in June 2010, the Veteran reported that he was terminated from the U.S. Postal Service in 2008 for poor attendance due to alcohol and cocaine use, which is in direct contradiction to his statements in support of his claim for a TDIU in which he alleges it was due to poor attendance on account of his service-connected PTSD.  However, the VA examiner opined that the Veteran's substance abuse was in part an attempt to numb himself from combat memories.  

Although the Veteran is precluded from receiving benefits as a result of direct service connection for alcohol and drug dependence, benefits may still be warranted for an alcohol or drug abuse disability if it can be adequately established that a veteran's alcohol or drug abuse disorder is secondary to or is caused by a primary service-connected disability.  See 38 U.S.C. §§ 101(16), 105, 1110; OGCPRECOP 02-97; Allen v. Principi, 237 F.3d 1368, 1376 (Fed.Cir.2001).  

In the present case, the medical evidence demonstrates that the Veteran admits that his alcohol and drug (cannabis and cocaine) use began when he was a teenager prior to his entry into military service.  However, he has also stated that his regular usage of alcohol and cocaine began in 1991, which was while he was still in service but after his return from the Persian Gulf.  He has also stated that his substance abuse became much more of a problem after his service in the Gulf War.  Despite being in many treatment programs, the Veteran has failed to maintain sobriety for any period longer than eight months.

The earliest relevant VA psychiatric treatment records show treatment only for polysubstance abuse.  Although he was referred as early as the winter of 2003 to the PCT program, he was not eligible for assessment due to his active polysubstance use.  Thus, a diagnosis of PTSD is not seen in the VA treatment records until August 2005 when the Veteran was finally sober and clean and was admitted to the PTSD Clinical Team (PCT) program.  At that time, he was assessed to have a pattern of symptomatology consistent with individuals who suffer from mild to moderate levels of PTSD.  In December 2005, the Veteran entered into a residential PTSD program.  However, the records indicate he was discharged irregularly from this program due to a dirty urine screen.  Subsequent treatment records show repeat admissions for substance abuse treatment.  The Veteran has been in and out of treatment multiple times with the Outpatient Substance Abuse Clinic (OSAC) and the PCT program at VA over the years since 2003.  The Board notes that, in December 2010, the Veteran underwent Vocation Rehabilitation consultation for participation in a therapeutic work program (TWP).  Although he presented with a reported strong motivation to find employment, he was not willing at that time to address through treatment his substance dependence and PTSD, which were assessed to be significant barriers to his ability to attain and retain employment.  

Consequently, on remand, the issue of whether the Veteran's polysubstance dependence is secondary to his service-connected PTSD should be addressed and, if so, the impact it has had on the Veteran's employability since November 2009, which is the effective date of service connection for PTSD. 

The Board notes that the Veteran has a history of failing to report for VA examination.  Thus, the Board reminds him that the duty to assist is a two-way street.  He is the one seeking benefits from VA, it is his responsibility to cooperate with VA in the process of obtaining evidence relevant to his claim and that his lack of cooperation could be detrimental to the outcome of his claim.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).   If he wishes help with developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the case of VA examination, it is incumbent upon a veteran to submit to an examination if he is applying for VA compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  If he fails to report for a scheduled examination, without good cause, his claim will be decided based on the evidence of record, which may be insufficient to render a favorable decision.  38 C.F.R. § 3.655(a) and (b).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he complete and submit to VA an updated TDIU application (VA Form 21-8940) to include a detailed list of his employers (including month/year such employment started and ended with starting and ending hourly wages) since the termination of his employment with the U.S. Postal Service in January 2008.  

2.  Once the completed VA Form 21-8940 is received, contact each identified employer, including the U.S. Postal Service, and request it complete and return to VA an employer information form (VA Form 21-4192).  Special effort should be made to attempt to obtain another VA Form 21-4192 from the U.S. Postal Service and from the prior employer who provided said form in November 2014 and for whom the Veteran previously reported working from March to October 2014.  Follow-up should be accomplished as appropriate to ensure the necessary information is obtained with regard to each employer identified by the Veteran.

3.  Contact the Veteran and request he submit documentation relating to his income from 2009 to the present, such as income tax returns, W-2 forms, 1099 forms, pay statements/stubs and other forms or documents showing income earned or received.  The Veteran should be advised of what marginal income means and that this information and evidence is being sought to assist in the determination of whether, as alleged, his income during since 2008 was marginal as a result of his service-connected PTSD despite him having been employed.  Failure to provide information relating to his income, however, could result in the RO having insufficient information upon which to render a decision.

4.  Contact the appropriate criminal justice system in Florida to verify that the Veteran was incarcerated from approximately September 2011 to April 2012 and obtain the necessary information relating to such incarceration.  

5.  After all additional development has been accomplished and associated with the claims file, schedule the Veteran for a review PTSD examination to evaluate the current severity of the Veteran's service-connected PTSD as well as to evaluate the etiology of his polysubstance dependence.    The claims file and copies of all pertinent records must be provided to the examiner for review in conjunction with the examination.

The examiner should elicit a full history from the Veteran regarding his PTSD symptomatology and his polysubstance abuse and treatment therefor especially since November 23, 2009, the effective date of service connection for PTSD.  

With respect to the Veteran's service-connected PTSD, the examiner should render an opinion as to the functional impact the Veteran's PTSD has had on his ability to perform work-related activities since November 2009.

In addition, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's polysubstance dependence is proximately due to, the result of or aggravated by his service-connected PTSD (or symptoms he may have been experiencing despite the lack of an official diagnosis).  [The examiner is informed that "aggravation" refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptoms.]  If a favorable opinion is expressed, the examiner should then provide an opinion as to the functional impact the Veteran's polysubstance dependence disability has had on his ability to perform work-related activities since November 2009.  

The examiner should provide a full explanation of his/her reasoning for all opinions given.  If an opinion cannot be provided without resorting to speculation, the examiner should so state and provide an explanation as to why this is so and whether any additional evidence would permit such an opinion to be made. 

6.  Thereafter, readjudicated the Veteran's claim for entitlement to a TDIU to include consideration, if appropriate based upon the VA examiner's medical opinion, of the effect of the Veteran's polysubstance dependence on his ability to obtain and sustain a substantially gainful occupation.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative, if any.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




